Citation Nr: 0824710	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-07 932	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to separate ratings for neurologic manifestations 
of service-connected degenerative disc disease of the lumbar 
spine, degenerative joint disease of the thoracic spine, and 
degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran had active service from February 1965 to 
July 1967, November 1967 to December 1967, and March 1968 to 
June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from January 2002 and June 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  During the course of the appeal, the 
case was transferred to the RO in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  A note in the claims file 
indicates that at the AMC the appeal should be brought to the 
attention of Rochele Bynum, who is familiar with the case.  
VA will notify the veteran if further action is required.


REMAND

In a decision dated in June 2007, the Board denied a rating 
in excess of 40 percent for fracture of L1-L2 with 
degenerative disc disease of the lumbar spine and also denied 
an initial rating in excess of 40 percent for degenerative 
disc disease of the cervical spine.  In addition, the Board 
denied an initial rating in excess of 20 percent for 
degenerative joint disease of the thoracic spine.  The Board 
also denied a rating in excess of 10 percent for fracture of 
the inferior public ramus.  After deciding those issues, and 
making clear that it is part and parcel of the veteran's 
already perfected appeal, the Board remanded the case to the 
AMC for scheduling of a neurology examination to identify the 
presence of any objective neurologic abnormalities associated 
with the veteran's service-connected cervical, thoracic, and 
lumbar spine disabilities.  The Board also requested that the 
record be updated with any recent and outstanding VA 
treatment records.  

The AMC subsequently arranged for a VA neurology examination 
scheduled for August 2007 at the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  A note from the VAMC indicates that 
prior to the examination date, the veteran telephoned the 
VAMC and explained that he would be working out of state on 
the examination date and until mid-September 2007 and 
requested that the examination be rescheduled.  The VAMC 
advised the veteran to telephone the AMC after he returned 
from travel so that his examination could be rescheduled.  In 
October 2007, the AMC sent the veteran a supplemental 
statement of the case in which it stated that he had not 
contacted the AMC to request exam rescheduling.  In later 
correspondence to the AMC, the veteran said he had more 
information or evidence to submit, but none was received.  In 
February 2008, the AMC transferred the case to the Board.  In 
a statement in support of claim received at the RO in 
March 2008 and forwarded to the Board in May 2008, the 
veteran explained that he was currently overseas; he provided 
a change of address and again requested that his examination 
be rescheduled.  The veteran also referred to a change in his 
representative.  

In response to correspondence from the Board requesting 
clarification regarding his representative, the veteran 
submitted a VA Form 21-22 for his new representative.  He 
again requested that he be rescheduled for the neurology 
examination requested by the Board.  The veteran requested 
that the examination notice be sent to his new address in 
Austin, Texas, and also requested e-mail notification, if 
possible.  He specifically requested that the examination be 
scheduled in Texas prior to November 2008, because at that 
time he will be leaving the country for several months.  As a 
current neurology examination would facilitate the Board's 
decision, another attempt should be made to accomplish this.  

The veteran additionally requested 90 days in order that he 
may present additional medical information from examinations 
performed by civilian doctors.  The veteran may, of course, 
submit any additional evidence he believes will support his 
appeal, but he is advised to submit such evidence as 
expeditiously as possible, particularly in view of the delay 
of nearly a year that resulted because he was unable to 
report for the last scheduled examination.  

Review of the record shows that the AMC obtained VA medical 
records for the veteran dated to June 2007.  The records 
include a March 2007 VA neurology note, previously submitted 
by the veteran, in which it is indicated the neurologist 
submitted an electronic order for MRIs (magnetic resonance 
imaging studies) of the cervical and lumbar spine.  Although 
the records obtained by the AMC include a June 2007 addendum 
to the March 2007 neurology note, and in the addendum the 
neurologist refers to MRI results, the record does not 
include the MRI reports from the VA radiology department.  
These and any other outstanding records dated subsequent to 
March 2007 should be obtained and associated with the claims 
file.  

Consideration of separate ratings for neurologic 
abnormalities associated with the veteran's service-connected 
cervical, thoracic, and lumbar spine disabilities essentially 
involves increased rating determinations.  Since the Board's 
remand in June 2007, the United States Court of Appeals for 
Veterans Claims (Court) has found that, at a minimum, 
adequate section 5103(a) notice requires that VA notify the 
claimant that to substantiate an increased rating claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increased in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, a determination regarding objective neurologic 
abnormalities associated with the veteran's service-connected 
cervical, thoracic, and lumbar spine disabilities would 
include consideration of whether there is neuritis, 
neuralgia, or complete or partial paralysis of specific 
peripheral nerves that may be affected.  The veteran should 
therefore be informed of the provisions of 38 C.F.R. § 4.123 
pertaining to neuritis, 38 C.F.R. § 4.124 pertaining to 
neuralgia, and the definition of "incomplete paralysis" 
contained in 38 C.F.R. § 4.124a as well as the diagnostic 
codes pertaining to impairment of the peripheral nerves of 
the upper and lower extremities.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from March 2007 to the 
present.  This should include, but not 
be limited to, outpatient records, 
consultation reports, and reports of 
imaging studies, among them reports of 
MRI studies of the cervical and lumbar 
spine completed in June 2007.  

2.  Contact the veteran and provide him 
notice that a determination regarding 
objective neurologic abnormalities 
associated with his service-connected 
cervical, thoracic, and lumbar spine 
disabilities includes consideration of 
whether there is neuritis, neuralgia, 
or complete or partial paralysis of 
specific peripheral nerves.  Inform him 
of the provisions of 38 C.F.R. § 4.123 
pertaining to neuritis, 38 C.F.R. 
§ 4.124 pertaining to neuralgia, and 
the definition of "incomplete 
paralysis" contained in 38 C.F.R. 
§ 4.124a as well as the diagnostic 
codes pertaining to impairment of the 
peripheral nerves of the upper and 
lower extremities.  

In addition, advise the veteran that it 
is in his interest to submit any 
additional evidence in his possession 
as expeditiously as possible so that it 
may be considered with his appeal.  

3.  With notice to the veteran via 
regular mail and e-mail, if possible, 
arrange for a VA neurology examination, 
with consideration that the veteran 
currently resides in Texas.  The 
examiner should review the claims file, 
including any additional private 
examination reports and/or diagnostic 
studies submitted by the veteran, and 
perform all appropriate diagnostic 
testing in order to identify the 
presence of any objective neurologic 
abnormalities associated with the 
veteran's service-connected cervical, 
thoracic, and lumbar spine 
disabilities.  Should any objective 
manifestations be found, the examiner 
should clarify the diagnosis, including 
identification of specific peripheral 
nerves, if possible, along with current 
severity, to include in terms of 
functional impairment.  

4.  Then, after completion of any other 
development indicated by the state of 
the record, determine whether any 
objective neurologic abnormalities 
associated with the veteran's service-
connected cervical, thoracic, and 
lumbar spine disabilities may be 
evaluated separately under an 
appropriate diagnostic code.  If the 
determination remains unfavorable to 
the veteran, issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




